Order entered February 28, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00103-CV

                 IN THE INTEREST OF E.D.E.L., A CHILD

              On Appeal from the 469th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 469-30070-2020

                                    ORDER

      Before the Court is court reporter Stephanie M. Hunn’s February 22, 2022

request for an extension of time to file the reporter’s record. As the record has

been filed, we DENY the request as moot.


                                           /s/   DAVID J. SCHENCK
                                                 JUSTICE